            Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

DAVID OPPENHEIMER,                           §
         Plaintiff,                          §                   6:19-cv-300
                                                         CA No. _________
                                             §
               v.                            §
                                             §
WILLIAM T. KORIOTH;                          §
KONA COAST, LLC d/b/a                        §
WHITEWATER MUSIC                             §
AMPHITHEATER; KONA COAST                     §
VENTURE LTD; d/b/a                           §
WHITEWATER MUSIC                             §
AMPHITHEATER; and                            §
WHITEWATER SPORTS, LLC d/b/a                 §
WHITEWATER MUSIC                             §
AMPHITHEATER                                 §
         Defendants.                         §           JURY DEMANDED


                        PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff, David Oppenheimer (“Oppenheimer” or “Plaintiff”), for his complaint

against Defendants, William T. Korioth (“Korioth”), Kona Coast, LLC d/b/a Whitewater

Music Amphitheater (“KC”); Kona Coast Venture LTD, also d/b/a Whitewater Music

Amphitheater (“KCV”); and Whitewater Sports, LLC, also d/b/a Whitewater Music

Amphitheater (“Whitewater”) (collectively, “Defendants”) alleges:

                                JURISDICTION/VENUE

       1.     Oppenheimer’s claims arise under the copyright laws of the United States, 17

U.S.C. 101 et. seq., (hereinafter the Copyright Act.).

       2.     Subject matter and personal jurisdiction is vested in this Court pursuant to 28

U.S.C. 1338. Additionally, this Court has subject matter jurisdiction under 28 U.S.C. 1331
            Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 2 of 10



inasmuch as this claim arises under the copyright laws of the United States. Venue in this

judicial district is proper pursuant to 28 U.S.C. 1400(a) and 28 U.S.C. 1391(b) and (c).

                                        THE PARTIES

       3.     Oppenheimer is a citizen of North Carolina engaged in the business of

professional photography, and who resides in and has a principal place of business in

Asheville, Buncombe County, North Carolina.

       4.     Korioth is an individual citizen of the State of Texas, as well as the majority

owner, manager, direct, and/or other principal of KC, KCV, and Whitewater, and will receive

actual notice of this filing by service upon him at 3400 Oakmont Blvd, Austin, TX, 78703, or

wherever else he may be found.

       5.     KC is a Texas corporation and will receive actual notice of this Complaint by

service upon its registered agent, Angie Row, at 11860 FM 306 New Braunfels, TX, 78132.

       6.     KCV is a Texas corporation and will receive actual notice of this Complaint by

service upon its registered agent, Angie Row, at 11860 FM 306 New Braunfels, TX, 78132.

       7.     Whitewater is a Texas corporation and will receive actual notice of this

Complaint by service upon its registered agent, Angie Row, at 11860 FM 306 New Braunfels,

TX, 78132.

                                     INTRODUCTORY FACTS

       8.     Oppenheimer is a professional photographer, and is the author (photographer)

of, and at all times relevant to this claim, has been and is now the sole owner and proprietor

of all right, title and interest in and to the copyrights in the photograph at issue in this matter

(the “Work”) (See Exhibit 1).
                                           Page 2 of 10
             Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 3 of 10



       9.      Oppenheimer makes his photographic works available for print sales and

licensing online at his website http://www.performanceimpressions.com.

       10.     Oppenheimer has complied in all respects with Title 17, U.S.C. § 102, et seq.,

and all other laws governing federal copyright applicable to the Work and registered the

copyrights with the Register of Copyrights at the U.S. Copyright Office. Attached hereto as

Exhibit 2 is the certificate of registration for the work entitled “ Rothbury Festival Photos by

David Oppenheimer” Registration No. VA 1-778-968, which includes the Work at issue

in this matter.

       11.     At all relevant times hereto, Oppenheimer has and continues to be the sole

owner of all rights, titles, and interests in and to the aforementioned registration and

photographic Work. Oppenheimer’s copyrights in the above-described Work are presently

valid and subsisting, and were valid and subsisting from the moment of its creation, and all

conditions precedent to the filing of this suit have occurred.

       12.     For many years, it has been Oppenheimer’s custom and business practice to

display his copyright management information (hereinafter, “CMI”) on his copyrighted

photographs when they are first published by him, and thereafter. The Work at issue in this

case, as first published, prominently displayed his CMI in the caption and with a watermark,

as well as embedded in the metadata of the Work. Additionally, because Defendants are active

members of entertainment/music industry – owning and operating a popular live music venue

and actively promoting artists and live performances – upon information and belief, they are

well-versed in intellectual property and rights-management. Thus, Defendants were on notice

and appreciated that the Work was copyright-protected, and could not be used without license.
                                          Page 3 of 10
             Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 4 of 10



       13.     Fewer than three years before this filing, Oppenheimer discovered that KC,

KVC, and Whitewater – by and through their trade name “Whitewater Music Amphitheater”

– infringed his copyrighted Work by displaying it, causing it to be displayed on, distributing

it, or otherwise contributing to its display the following URLs:

Facebook
      https://www.facebook.com/Whitewater.Music.Amphitheater/photos/a.186493198054
922.135545443149698/1002609223109978/?type=3&theater
      https://scontent-at13-1.xx.fbcdn.net/v/t1.0-
9/13087548_1002609223109978_3453006288897680492_n.jpg?oh=96c9f476375b6010399
3418a954bcfaf&oe=57E4A2E5
Sacurrent.com
      https://www.sacurrent.com/sa-sound/archives/2016/04/26/is-willie-nelson-playing-a-
surprise-concert-tonight-with-neil-young
      http://media2.fdncms.com/sacurrent/imager/u/blog/2522546.img_0933.png?cb=1461
691850
Eventsfy.com
      https://www.eventsfy.com/event/needtobreathe-all-the-feels-tour139572/new-
braunfels/whitewater-amphitheater408004/2017-09-24
      https://www.eventsfy.com/event/turnpike-troubadours196431/new-
braunsfels/whitewater_emphitheater408004/2017-07-22
      https://www.eventsfy.com/assets/images/venues/fb_whitewateramphitheater.jpg
      https://www.eventsfy.com/event/the-avett-brothers-tickets-rescheduled-from-april-
1438887/.new-braunsfels/whitewater-amphitheater408004/2017-08-19
      https://www.eventsfy.com/assets/images/venues/fb_whitewateramphitheater.jpg
       14.

       (See Exhibit 3).

       15.     Upon information and belief, Defendants accessed Oppenheimer’s Work on the

Web, scraped the image, and then utilized it in advertising materials in multiple social media

and web-based platforms in order to advertise, market, or otherwise promote the “Whitewater

Music Amphitheater.”

                                         Page 4 of 10
             Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 5 of 10



       16.     On April 24, 2019, Oppenheimer’s attorney sent Defendants a letter about their

infringement of the copyrighted Work, and requested information about the nature and extent

of their infringing activities (Exhibit 4). Thereafter, despite Oppenheimer’s persistent and

best efforts, the parties were unable to reach an amicable resolution, and, thus, this suit has

become necessary.

                                   CAUSES OF ACTION

              COUNT I – NON-WILLFUL COPYRIGHT INFRINGEMENT

       17.      Oppenheimer re-alleges and incorporates paragraphs 1 – 16 above as if recited

verbatim.

       18.     Defendants, without knowledge or intent, infringed Oppenheimer’s copyrights

in and to the Work by scanning, copying, reproducing, distributing, publishing, and/or

otherwise using unauthorized copies of said photographs within the United States, in violation

of Title 17 USC §101 et seq.

       19.     Upon information and belief, Defendants have benefitted from their

infringements of the Work, while Oppenheimer has suffered and will continue to suffer

monetary damages, irreparable injury to his business, reputation, and goodwill, and dilution

in the marketplace; therefore, Oppenheimer is entitled to injunctive relief, damages, other

relief set forth in Title 17.

         COUNT II – RECKLESS/WILLFUL COPYRIGHT INFRINGEMENT

       20.     Oppenheimer re-alleges and incorporates paragraphs 1 – 19 above as if recited

verbatim.

       21.     Alternatively, Defendants recklessly/willfully infringed Oppenheimer’s
                                         Page 5 of 10
               Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 6 of 10



copyrights in and to the Work by scanning, copying, reproducing, distributing, publishing

and/or otherwise using, unauthorized copies of said photographs within the United States in

violation of Title 17 USC §101 et seq.

         22.     Because Oppenheimer’s Work, when published, prominently displayed his

CMI in the caption, and with a legible, facial watermark, as well as embedded in the metadata

of the Work, and because upon information and belief Defendants are well-versed in

intellectual property and rights management – Defendants were on notice that the Work was

copyright-protected, yet infringed on it anyway.

         23.     Upon information and belief, Defendants have benefitted from their

infringements of the Work, while Oppenheimer has suffered and will continue to suffer

monetary damages, irreparable injury to his business, reputation, and goodwill, and dilution

in the marketplace; therefore, Oppenheimer is entitled to injunctive relief, damages, other

relief set forth in the Act.

               COUNT III – CONTRIBUTORY COPYRIGHT INFRINGEMENT

         24.     Oppenheimer re-alleges and incorporates paragraphs 1 – 23 above as if recited

verbatim.

         25.     Korioth has caused, enabled, facilitated, and/or materially contributed to the

infringements complained of herein by directly and/or indirectly promoting the infringements,

and/or has refused to exercise his right and/or ability to stop the infringement(s) after they

began.

         26.     On information and belief, Korioth controlled nearly all decisions and activities

of KC, KCV, and Whitewater, and is the dominant influence in the companies. Korioth
                                            Page 6 of 10
             Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 7 of 10



provided hands-on decision making with respect to the activities of the entity Defendants,

making most of the decisions. KC, KCV, and Whitewater therefore had the right and ability

to supervise and/or control the infringing conduct of KC, KCV, and Whitewater – and of their

employees, agents, or servants – and/or to stop the infringements once they began.

Additionally, and upon information and belief, Korioth had obvious and direct financial

interests in the infringing activities of KC, KCV, and Whitewater.

                COUNT V – VICARIOUS COPYRIGHT INFRINGEMENT

       27.     Oppenheimer re-alleges and incorporates paragraphs 1 - 26 hereinabove as if

recited verbatim.

       28.     Pleading further but without waiver of the foregoing, Oppenheimer shows that

at the time they performed the infringing acts, Korioth was an officer, director, manager,

and/or other genre of controlling principal of/for KC, KCV, and Whitewater.

       29.     On information and belief, Korioth controlled nearly all decisions and activities

of KC, KCV, and Whitewater, and exerted dominant influences on the companies. Korioth

provided hands-on decision making with respect to the activities of the companies, making

most or all of the decisions. Korioth therefore had the right and ability to supervise and/or

control the infringing conduct of the entity Defendants, and/or to stop the infringements once

they began. Upon information and belief, Korioth had obvious and direct financial interests

in the infringing activities of KC, KCV, and Whitewater.

       30.     Accordingly, Korioth is personally liable to Oppenheimer as a joint and/or

contributory infringer, or is otherwise vicariously liable for the infringing activities of KC,

KCV, and Whitewater.
                                          Page 7 of 10
             Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 8 of 10



                                  CAUSATION/DAMAGES

       31.     As a result of Infringers’ above-described acts of copyright infringement,

Oppenheimer has sustained actual damages in an amount not yet ascertained, but which

discovery will illuminate. Such actual damages include, but are not limited to, lost profits

and/or lost licensing revenue, disgorgement of the infringers’ profits attributable to their

infringements, statutory damages, research time tracking down and documenting the

infringements, and time spent serving third parties displaying the infringing with take down

and preservation of data notices.

                                    RELIEF REQUESTED

       32.     Oppenheimer demands an accounting by Defendants of their infringing

activities, and disgorgement of their gross profits, and/or all other benefits attributable thereto.

       33.     Oppenheimer is entitled to recover and therefore seeks recovery of actual

damages plus all of Defendants’ profits attributable to the infringements.

        34.      Alternatively, at Oppenheimer’s election, because the image was registered

 prior to Defendants’ infringements, Oppenheimer is entitled to and seeks recovery of

 statutory damages up to but not exceeding $150,000 (One Hundred Fifty Thousand

 Dollars), plus costs, including costs and Lodestar attorney’s fees, pursuant to 17 U.S.C. §

 504(c) and §505.

        Oppenheimer DEMANDS JUDGMENT AS FOLLOWS:

        35.      That Defendants, their agents, employees and/or servants be enjoined

 pendente lite and permanently from infringing Oppenheimer’s copyrights in any manner

 whatsoever, and from publishing through any visual media, and from selling, marketing or
                                            Page 8 of 10
          Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 9 of 10


otherwise distributing any of his photographic images, and from using his images in sales,

marketing, and/or advertising;

       36.    That Defendants be required to deliver-up, under oath, for impounding

during the pendency of this action, and for destruction thereafter, all images which infringe

Oppenheimer's copyrights, and all prints, film negatives, magnetic tapes, digitally scanned

and/or stored images, and all other articles by means of which such infringing copies may

be reproduced, which are in the possession or under the direct or indirect control of

Infringers;

       37.    That Defendants provide an accounting of all gains, profits and advantages

derived by them as a result of the reckless and/or willful and unlawful acts of copyright

infringement above-described;

       38.    That Defendants be ordered to pay over to Oppenheimer his actual damages

sustained, in addition to all their profits attributable to the infringements, and which are not

taken into account in computing Oppenheimer's actual damages incurred as a result of

Defendant’s copyright infringements described herein, pursuant to 17 U.S.C. § 504(b);

       39.    In the alternative, at Oppenheimer’s election after verdict, that Defendants

be ordered to pay maximum statutory damages in the amount $150,000 for the Work

infringed pursuant to 17 U.S.C. § 504(c); or such other amount as the jury may deem

proper;

       40.    That Defendants be ordered to pay to Oppenheimer all of his Lodestar costs

including attorney's fees; and




                                          Page 9 of 10
       Case 6:19-cv-00300-ADA Document 1 Filed 05/13/19 Page 10 of 10



      41.   That Oppenheimer recover judgment for such other and further relief as this

court deems just and proper, including maximum pre and post judgment interest on all

sums due.

      PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES.

                                              LEJUNE LAW FIRM

                                       By:    /s/ Dana A. LeJune
                                              Dana A. LeJune
                                              Texas Bar: 12188250
                                              NC Bar: 49025
                                              Scott M. Francis
                                              Texas Bar: 24088795
                                              1225 North Loop W
                                              Suite 825
                                              Houston, Texas 77008
                                              713.942.9898 Phone
                                              713.942.9899 Facsimile
                                              dlejune@triallawyers.net




                                    Page 10 of 10
